COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                           No. 08-14-00272-CR
                                               §
                             State,                              Appeal from the
                                                §
 v.                                                         County Court at Law No. 7
                                               §
 VICTOR MANUEL GALLEGOS,                                     of El Paso County, Texas
                                                §
                             Appellee.                         (TC# 20120C00942)
                                                §

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                           '
July 21, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPEELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles L. Roberts, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before July 21, 2015.

       IT IS SO ORDERED this 29th day of June, 2015.

                                             PER CURIAM
Before McClure, CJ, Rodriguez, and Hughes, JJ.